Status of Taliban Forces Under Article 4 of the Third
Geneva Convention of 1949
The President has reasonable factual grounds to determine that no members of the Taliban militia are
entitled to prisoner of war status under Article 4 of the 1949 Geneva Convention (III) Relative to the
Treatment of Prisoners of War.

February 7, 2002

MEMORANDUM OPINION FOR THE COUNSEL TO THE PRESIDENT
You have asked for our Office’s views concerning the status of members of the
Taliban militia under Article 4 of the 1949 Geneva Convention (III) Relative to the
Treatment of Prisoners of War (“GPW”). Assuming the accuracy of various facts
provided to us by the Department of Defense (“DoD”), we conclude that the
President has reasonable factual grounds to determine that no members of the
Taliban militia are entitled to prisoner of war (“POW”) status under GPW. First,
we explain that the Taliban militia cannot meet the requirements of Article
4(A)(2), because it fails to satisfy at least three of the four conditions of lawful
combat articulated in Article 1 of the Annex to the 1907 Hague Convention (IV)
Respecting the Laws and Customs of War on Land (“Hague Convention”), which
are expressly incorporated into Article 4(A)(2). Second, we note that neither
Article 4(A)(1) nor Article 4(A)(3) apply to militia, and that the four conditions of
lawful combat contained in the Hague Convention also govern Article 4(A)(1) and
(3) determinations in any case. Finally, we explain why there is no need to
convene a tribunal under Article 5 to determine the status of the Taliban detainees.
I.
Article 4(A) of GPW defines the types of persons who, once they have fallen
under the control of the enemy, are entitled to the legal status of POWs. The first
three categories are the only ones relevant to the Taliban. Under Article 4(A)(1),
individuals who are “members of the armed forces of a Party to the conflict,” are
entitled to POW status upon capture. Article 4(A)(3) includes as POWs members
of “regular armed forces who profess allegiance to a government or an authority
not recognized by the Detaining Power.”
Article 4(A)(2) includes as POWs members of “other militias” and “volunteer
corps,” including “organized resistance movements” that belong to a Party to the
conflict. In addition, members of militias and volunteer corps must “fulfill” four
conditions: (a) “being commanded by a person responsible for his subordinates”;
(b) “having a fixed distinctive sign recognizable at a distance”; (c) “carrying arms
openly”; and (d) “conducting their operations in accordance with the laws and
customs of war.” Those four conditions reflect those required in the 1907 Hague

1

227-329 VOL_26_PROOF.pdf 11

10/22/12 11:13 AM

Opinions of the Office of Legal Counsel in Volume 26

Convention IV. See Commentary to the Geneva Convention Relative to the
Treatment of Prisoners of War 49 (Red Cross 1952) (“Red Cross Commentary”)
(“[D]uring the 1949 Diplomatic Conference . . . there was unanimous agreement
that the categories of persons to whom the Convention is applicable must be
defined, in harmony with the Hague Regulations.”).
Should “any doubt arise as to whether persons, having committed a belligerent
act and having fallen into the hands of the enemy, belong to any of the categories
enumerated in Article 4,” GPW Article 5 requires that these individuals “enjoy the
protections of” the Convention until a tribunal has determined their status.
Thus, in deciding whether members of the Taliban militia qualify for POW
status, the President must determine whether they fall within any of these three
categories. Under Article II of the Constitution, the President possesses the power
to interpret treaties on behalf of the Nation. Memorandum for John Bellinger, III,
Senior Associate Counsel and Legal Adviser to the National Security Council,
from John C. Yoo, Deputy Assistant Attorney General and Robert J. Delahunty,
Special Counsel, Office of Legal Counsel, Re: Authority of the President to
Suspend Certain Provisions of the ABM Treaty (Nov. 15, 2001). This includes, of
course, the power to apply treaties to the facts of a given situation. Thus, the
President may interpret GPW, in light of the known facts concerning the operation
of Taliban forces during the Afghanistan conflict, to find that all of the Taliban
forces do not fall within the legal definition of POW. A presidential determination
of this nature would eliminate any legal “doubt” as to the prisoners’ status, as a
matter of domestic law, and would therefore obviate the need for Article 5
tribunals.
We believe that, based on the facts provided by the Department of Defense, see
Rear Admiral L.E. Jacoby, U.S. Navy, J-2, Information Paper, Subject: Background Information on Taliban Forces (Feb. 6, 2002), the President has reasonable grounds to conclude that the Taliban, as a whole, is not legally entitled to POW
status under Article 4(A)(1) through (3).
II.
As the Taliban have described themselves as a militia, rather than the armed
forces of Afghanistan, we begin with GPW’s requirements for militia and
volunteer corps under Article 4(A)(2). Based on the facts presented to us by DoD,
we believe that the President has the factual basis on which to conclude that the
Taliban militia, as a group, fails to meet three of the four GPW requirements, and
hence is not legally entitled to POW status.
First, there is no organized command structure whereby members of the Taliban militia report to a military commander who takes responsibility for the actions
of his subordinates. The Taliban lacks a permanent, centralized communications
infrastructure. Periodically, individuals declared themselves to be “commanders”

2

227-329 VOL_26_PROOF.pdf 12

10/22/12 11:13 AM

Status of Taliban Forces Under Article 4 of the Third Geneva Convention of 1949

and organized groups of armed men, but these “commanders” were more akin to
feudal lords than military officers. According to DoD, the Taliban militia functioned more as many different armed groups that fought for their own tribal, local,
or personal interests.
Moreover, when the armed groups organized, the core of the organization was
often al Qaeda, a multinational terrorist organization, whose existence was not in
any way accountable to or dependent upon the sovereign state of Afghanistan. We
have previously concluded, as a matter of law, that al Qaeda members are not
covered by GPW. See Memorandum for Alberto R. Gonzales, Counsel to the
President and William J. Haynes II, General Counsel of the Department of
Defense, from Jay S. Bybee, Assistant Attorney General, Re: Applications of
Treaties and Laws to al Qaeda and Taliban Detainees (Jan. 22, 2002). After
October 7, when the United States armed forces began aerial bombing of al Qaeda
and Taliban targets in Afghanistan, the distinction between Taliban and al Qaeda
became even more blurred as al Qaeda assumed the lead in organizing the defense.
DoD’s facts suggest that to the extent the Taliban militia was organized at all, it
consisted of a loose array of individuals who had shifting loyalties among various
Taliban and al Qaeda figures. According to DoD, the Taliban lacked the kind of
organization characteristic of the military. The fact that at any given time during
the conflict the Taliban were organized into some structured organization does not
answer whether the Taliban leaders were responsible for their subordinates within
the meaning of GPW. Armed men who can be recruited from other units, as DoD
states, through defections and bribery are not subject to a commander who can
discipline his troops and enforce the laws of war.
Second, there is no indication that the Taliban militia wore any distinctive
uniform or other insignia that served as a “fixed distinctive sign recognizable at a
distance.” DoD has advised us that the Taliban wore the same clothes they wore to
perform other daily functions, and hence they would have been indistinguishable
from civilians. Some have alleged that members of the Taliban would wear black
turbans, but apparently this was done by coincidence rather than design. Indeed,
there is no indication that black turbans were systematically worn to serve as an
identifying feature of the armed group.
Some of the Taliban militia carried a tribal flag. DoD has stated that there is no
indication that any individual members of the Taliban wore a distinctive sign or
insignia that would identify them if they were not carrying or otherwise immediately identified with a tribal flag. Moreover, DoD has not indicated that tribal flags
marked only military, as opposed to civilian, groups.
Third, the Taliban militia carried arms openly. This fact, however, is of little
significance because many people in Afghanistan carry arms openly. Although
Taliban forces did not generally conceal their weapons, they also never attempted
to distinguish themselves from other individuals through the arms they carried or
the manner in which they carried them. Thus, the Taliban carried their arms

3

227-329 VOL_26_PROOF.pdf 13

10/22/12 11:13 AM

Opinions of the Office of Legal Counsel in Volume 26

openly, as GPW requires military groups to do, but this did not serve to distinguish
the Taliban from the rest of the population. This fact reinforces the idea that the
Taliban could neither be distinguished by their uniforms and insignia nor by the
arms they carried from Afghani civilians.
Finally, there is no indication that the Taliban militia understood, considered
themselves bound by, or indeed were even aware of, the Geneva Conventions or
any other body of law. Indeed, it is fundamental that the Taliban followed their
own version of Islamic law and regularly engaged in practices that flouted
fundamental international legal principles. Taliban militia groups have made little
attempt to distinguish between combatants and non-combatants when engaging in
hostilities. They have killed for racial or religious purposes. Furthermore, DoD
informs us of widespread reports of Taliban massacres of civilians, raping of
women, pillaging of villages, and various other atrocities that plainly violate the
laws of war.
Based on the above facts, apparently well known to all persons living in
Afghanistan and joining the Taliban, we conclude that the President can find that
the Taliban militia is categorically incapable of meeting the Hague conditions
expressly spelled out in Article 4(A)(2) of GPW.
III.
One might argue that the Taliban is not a “militia” under Article 4(A)(2), but
instead constitutes the “armed forces” of Afghanistan. Neither Article 4(A)(1),
which grants POW status to members of the armed forces of a state party, nor
Article 4(A)(3), which grants POW status to the armed forces of an unrecognized
power, defines the term “armed forces.” Unlike the definition of militia in Article
4(A)(2), these two other categories contain no conditions that these groups must
fulfill to achieve POW status. Moreover, because GPW does not expressly
incorporate Article 4(A)(2)’s four conditions into either Article 4(A)(1) or (3),
some might question whether members of regular armed forces need to meet the
Hague conditions in order to qualify for POW status under GPW.
We conclude, however, that the four basic conditions that apply to militias must
also apply, at a minimum, to members of armed forces who would be legally
entitled to POW status. In other words, an individual cannot be a POW, even if a
member of an armed force, unless forces also are: (a) “commanded by a person
responsible for his subordinates”; (b) “hav[e] a fixed distinctive sign recognizable
at a distance”; (c) “carry[] arms openly”; and (d) “conduct[] their operations in
accordance with the laws and customs of war.” Thus, if the President has the
factual basis to determine that Taliban prisoners are not entitled to POW status
under Article 4(A)(2) as members of a militia, he has the grounds to also find that
they are not entitled to POW status as members of an armed force under either
Article 4(A)(1) or Article 4(A)(3).

4

227-329 VOL_26_PROOF.pdf 14

10/22/12 11:13 AM

Status of Taliban Forces Under Article 4 of the Third Geneva Convention of 1949

Article 4(A)’s use of the phrase “armed force,” we believe, incorporated by
reference the four conditions for militia, which originally derived from the Hague
Convention IV. There was no need to list the four Hague conditions in Article
4(A)(1) because it was well understood under preexisting international law that all
armed forces were already required to meet those conditions. As would have been
understood by the GPW’s drafters, use of the term “armed forces” incorporated the
four criteria, repeated in the definition of militia, that were first used in the Hague
Convention IV.
The view that the definition of an armed force includes the four criteria outlined
in Hague Convention IV and repeated in GPW is amply supported by commentators. As explained in a recently-issued Department of the Army pamphlet, the four
Hague conditions are
arguably part and parcel of the definition of a regular armed force. It
is unreasonable to believe that a member of a regular armed force
could conduct military operations in civilian clothing, while a member of the militia or resistance groups cannot. Should a member of
the regular armed forces do so, it is likely that he would lose his
claim to immunity and be charged as a spy or as an illegal combatant.
Major Geoffrey S. Corn & Major Michael L. Smidt, “To Be Or Not To Be, That Is
The Question”: Contemporary Military Operations and the Status of Captured
Personnel, Army Law., June 1999, at 1, 14 n.127 (citation omitted). One scholar
has similarly concluded that “[u]nder the Hague Convention, a person is a member
of the armed forces of a state only if he satisfies the [four enumerated] criteria.”
Gregory M. Travalio, Terrorism, International Law, and the Use of Military
Force, 18 Wis. Int’l L.J. 145, 184 n.140 (2000). See also Michael N. Schmitt,
Bellum Americanum: The U.S. View of Twenty-First Century War and Its Possible
Implications For the Law of Armed Conflict, 19 Mich. J. Int’l L. 1051, 1078
(1998) (“[U]nder the Regulations annexed to Hague Convention IV, combatants
were those who were members of the regular armed forces (or formal militia),
were commanded by a person responsible for their conduct, wore a fixed distinctive emblem (or uniform), carried their weapons openly, and conducted operations
in accordance with the law of war. The 1949 Geneva Convention on Prisoners of
War extended this status to members of an organized resistance movement which
otherwise complied with the Hague IV requirements.”).
Further, it would be utterly illogical to read “armed forces” in Article 4(A)(1)
and (3) as somehow relieving members of armed forces from the same POW
requirements imposed on members of a militia. There is no evidence that any of
the GPW’s drafters or ratifiers believed that members of the regular armed forces
ought to be governed by lower standards in their conduct of warfare than those

5

227-329 VOL_26_PROOF.pdf 15

10/22/12 11:13 AM

Opinions of the Office of Legal Counsel in Volume 26

applicable to militia and volunteer forces. Otherwise, a sovereign could evade the
Hague requirements altogether simply by designating all combatants as members
of the sovereign’s regular armed forces. A sovereign, for example, could evade the
status of spies as unlawful combatants simply by declaring all spies to be members
of the regular armed forces, regardless of whether they wore uniforms or not.
Further, it would make little sense to construe GPW to deny some members of
militias or volunteer corps POW protection for failure to satisfy the Hague
conditions (under Article 4(A)(2)), while conferring such status upon other
members simply because they have become part of the regular armed forces of a
party (under Article 4(A)(1)).
This interpretation of “armed force” in GPW finds direct support in the International Committee of the Red Cross (“ICRC”), the non-governmental organization
primarily responsible for, and most closely associated with, the drafting and
successful completion of GPW. After the Conventions were established, the
Committee started work on a Commentary on all of the Geneva Conventions. In
its discussion of Article 4(A)(3) of GPW, the ICRC construed both Article 4(A)(1)
and (3) to require all regular armed forces to satisfy the four Hague IV (and Article
4(A)(2)) conditions:
[t]he expression “members of regular armed forces” denotes armed
forces which differ from those referred to in sub-paragraph (1) of
this paragraph in one respect only: the authority to which they profess allegiance is not recognized by the adversary as a Party to the
conflict. These “regular armed forces” have all the material characteristics and all the attributes of armed forces in the sense of subparagraph (1): they wear uniform, they have an organized hierarchy
and they know and respect the laws and customs of war. The delegates to the 1949 Diplomatic Conference were therefore fully justified in considering that there was no need to specify for such armed
forces the requirements stated in sub-paragraph (2) (a), (b), (c) and
(d).
Red Cross Commentary at 62-63 (emphasis added).
Numerous scholars have similarly interpreted GPW as applying the four conditions to Article 4(A)(1) and (3) as well as to Article 4(A)(2). As Professor Howard
S. Levie, a leading expert on the laws of war and the Geneva Conventions in
particular, has explained in his authoritative treatise:
This enumeration [of the four conditions] does not appear in subparagraph 1, dealing with the regular armed forces. This does not mean
that mere membership in the regular armed forces will automatically
entitle an individual who is captured to prisoner-of-war status if his
activities prior to and at the time of capture have not met these

6

227-329 VOL_26_PROOF.pdf 16

10/22/12 11:13 AM

Status of Taliban Forces Under Article 4 of the Third Geneva Convention of 1949

requirements. The member of the regular armed forces wearing civilian clothes who is captured while in enemy territory engaged in an
espionage or sabotage mission is entitled to no different treatment
than that which would be received by a civilian captured under the
same circumstances. Any other interpretation would be unrealistic as
it would mean that the dangers inherent in serving as a spy or saboteur could be immunized merely by making the individual a member
of the armed forces; and that members of the armed forces could act
in a manner prohibited by other areas of the law of armed conflict
and escape the penalties therefore, still being entitled to prisoner-ofwar status.
Howard S. Levie, 59 International Law Studies: Prisoners of War in International
Armed Conflict 36-37 (Naval War College 1977). Oxford Professor Ingrid Detter
has similarly concluded that, under the 1949 Geneva Conventions,
to be a combatant, a person would have to be:
(a) commanded by a person responsible for his subordinates;
(b) having a fixed distinctive sign recognizable at a distance;
(c) carrying arms openly;
(d) conducting their operations in accordance with the laws and
customs of war.
The same requirements as apply to irregular forces are presumably also valid for members of regular units. However, this is not
clearly spelt out: there is no textual support for the idea that members
of regular armed forces should wear uniform. On the other hand,
there is ample evidence that this is a rule of law which has been
applied to a number of situations to ascertain the status of a person.
Any regular soldier who commits acts pertaining to belligerence in
civilian clothes loses his privileges and is no longer a lawful combatant. “Unlawful” combatants may thus be either members of the regular forces or members of resistance or guerilla movements who do
not fulfil the conditions of lawful combatants.
Ingrid Detter, The Law of War 136-37 (Cambridge 2d ed. 2000) (footnotes omitted). See also Christopher C. Burris, The Prisoner of War Status of PLO Fedayeen,
22 N.C. J. Int’l L. & Com. Reg. 943, 987 n.308 (1997) (“I am using Article
4A(2)’s four criteria because the armed forces of the Palestinian Authority, over

7

227-329 VOL_26_PROOF.pdf 17

10/22/12 11:13 AM

Opinions of the Office of Legal Counsel in Volume 26

30,000 men under arms organized into roughly ten or more separate para-military
units, are more characteristic of militia units than the regular armed forces of a
state. This is because these units are organized as police/security units, not
exclusive combat units. See Graham Usher, Palestinian Authority, Israeli Rule,
The Nation, Feb. 5, 1996, at 15, 16. Whether the Palestinian Authority’s forces are
considered militia or members of the armed forces, they still must fulfill Article
4A(2)’s four criteria.”). 1
Therefore, it is clear that the term “armed force” includes the four
conditions first identified by Hague Convention IV and expressly
applied by GPW to militia groups. In other words, in order to be
entitled to POW status, a member of an armed force must (a) be
“commanded by a person responsible for his subordinates”; (b)
“hav[e] a fixed distinctive sign recognizable at a distance”; (c) “carry[] arms openly”; and (d) “conduct[] their operations in accordance
with the laws and customs of war.” We believe that the President,
based on the facts supplied by DoD, has ample grounds upon which
to find that members of the Taliban have failed to meet three of these
four criteria, regardless of whether they are characterized as members of a “militia” or of an “armed force.” The President, therefore,

1
The only federal court we are aware of that has addressed this issue denied Article 4(A)(3) status
to defendants because they could not satisfy the Hague conditions. In United States v. Buck, 690
F. Supp. 1291 (S.D.N.Y. 1988), the defendants claimed that they were entitled to POW status as
military officers of the Republic of New Afrika, “a sovereign nation engaged in a war of liberation
against the colonial forces of the United States government.” Id. at 1293. That nation, it was contended,
included “all people of African ancestry living in the United States.” Id. at 1296. The court refused to
extend POW status to the defendants. After determining that GPW did not apply at all due to the
absence of an armed conflict as understood under Article 2, the court alternatively reasoned that the
defendants could not satisfy any of the requirements of Article 4. See id. at 1298 (stating that, even if
GPW applied, “it is entirely clear that these defendants would not fall within Article 4, upon which they
initially relied”). The court first concluded that the defendants failed to meet the four Hague conditions
expressly spelled out in Article 4(A)(2). The court then rejected POW status under Article 4(A)(3)
“[f]or comparable reasons”:

Article 4(A)(2) requires that to qualify as prisoners of war, members of “organized
resistance movements” must fulfill the conditions of command by a person responsible for
his subordinates; having a fixed distinctive sign recognizable at a distance; carrying arms
openly; and conducting their operations in accordance with the laws and customs of war.
The defendants at bar and their associates cannot pretend to have fulfilled those conditions.
For comparable reasons, Article 4(3)’s reference to members of “regular armed forces who
profess allegiance to a government or an authority not recognized by the Detaining Power,”
also relied upon by defendants, does not apply to the circumstances of this case.
Id. (emphasis added). The court reached this conclusion even though the Hague conditions are not
explicitly spelled out in Article 4(A)(3). Nothing in the court’s discussion suggests that it would have
construed Article 4(A)(1) any differently.

8

227-329 VOL_26_PROOF.pdf 18

10/22/12 11:13 AM

Status of Taliban Forces Under Article 4 of the Third Geneva Convention of 1949

may determine that the Taliban, as a group, are not entitled to POW
status under GPW.
IV.
Under Article 5 of GPW, “[s]hould any doubt arise as to whether persons . . .
belong to any of the categories enumerated in Article 4, such persons shall enjoy
the protection of the present Convention until such time as their status has been
determined by a competent tribunal.” As we understand it, DoD in the past has
presumed prisoners to be entitled to POW status until a tribunal determines
otherwise. The presumption and tribunal requirement are triggered, however, only
if there is “any doubt” as to a prisoner’s Article 4 status.
Under Article II of the Constitution, the President possesses the power to interpret treaties on behalf of the Nation. * We conclude, in light of the facts submitted
to us by the Department of Defense and as discussed in parts II and III of this
memorandum, that the President could reasonably interpret GPW in such a manner
that none of the Taliban forces falls within the legal definition of POWs as defined
by Article 4. A presidential determination of this nature would eliminate any legal
“doubt” as to the prisoners’ status, as a matter of domestic law, and would
therefore obviate the need for Article 5 tribunals.
This approach is also consistent with the terms of Article 5. As the International
Committee of the Red Cross has explained, the “competent tribunal” requirement
of Article 5 applies “to cases of doubt as to whether persons having committed a
belligerent act and having fallen into the hands of the enemy belong to any of the
categories enumerated in Article 4.” Red Cross Commentary at 77. Tribunals are
thus designed to determine whether a particular set of facts falls within one of the
Article 4 categories; they are not intended to be used to resolve the proper
interpretation of those categories. The President, in other words, may use his
constitutional power to interpret treaties and apply them to the facts, to make the
determination that the Taliban are unlawful combatants. This would remove any
“doubt” concerning whether members of the Taliban are entitled to POW status.
We therefore conclude that there is no need to establish tribunals to determine
POW status under Article 5.
JAY S. BYBEE
Assistant Attorney General
Office of Legal Counsel

*
Editor’s Note: We have deleted a footnote containing a citation to an earlier Office of Legal
Counsel memorandum that was unnecessary to support the proposition in the text, because the cited
memorandum no longer reflects the views of this Office.

9

227-329 VOL_26_PROOF.pdf 19

10/22/12 11:13 AM